 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0080-JAM
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
                                                         Date: January 8, 2019
14   GERARDO RAMIREZ,                                    Time: 9:15 a.m.
     EUGENE MARGARITO ORTEGA, and                        Judge: Hon. John A. Mendez
15   JONATHAN LOPEZ CASTANEDA,
16                                Defendants.
17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Gerardo
19 Ramirez, Eugene Margarito Ortega, and Jonathan Lopez Castaneda, through their counsel of record,

20 stipulate that the status conference now set for January 8, 2019, be continued to March 12, 2019, at 9:15

21 a.m.

22          On April 25, 2018, all three defendants were arraigned on the two-count Indictment in this case.
23 (ECF Nos. 16, 18.) In the weeks following, the government produced to the defense discovery that

24 includes 125 pages of reports and memoranda, over 200 photos, and a litany of audio and video recordings

25 from this investigation. Defense counsel for all three defendants require additional time to review these

26 materials, to discuss them with their clients, to conduct research into any potential suppression issues or

27 motions to dismiss, to conduct additional investigation, and to otherwise prepare for trial.

28 / / /

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       1
      STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference set for January 8, 2019, be

 2 continued to March 12, 2019, at 9:15 a.m. The parties further agree that time under the Speedy Trial Act

 3 should be excluded from the date the parties stipulated, up to and including March 12, 2019, under 18

 4 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479, [Local Code

 5 T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendants in a speedy trial.

10                                                        Respectfully submitted,

11

12 Dated: December 19, 2018                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14

15 Dated: December 19, 2018                               _/s/ THD for Benjamin D. Galloway___
                                                          BENJAMIN D. GALLOWAY
16                                                        Chief Assistant Federal Defender
                                                          Attorneys for Defendant Gerardo Ramirez
17

18 Dated: December 19, 2018                               _/s/ THD for Dina L. Santos__________
                                                          DINA L. SANTOS
19                                                        Attorney for Defendant Eugene Ortega
20
     Dated: December 19, 2018                             _/s/ THD for Mark J. Reichel_________
21                                                        MARK J. REICHEL
                                                          Attorney for Defendant Jonathan Castaneda
22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
      STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including March 12,

 9 2019, shall be excluded from computation of time within which the trial in this case must be commenced

10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the January 8, 2019 status conference be

12 continued to March 12, 2019, at 9:15 a.m.

13

14 Dated: December 19, 2018                                /s/ John A. Mendez_______________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
      STATUS CONFERENCE
